DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:

This application is in condition for allowance except for the presence of claims 9-12 directed to invention non-elected without traverse.  Accordingly, claims 9-12 are hereby cancelled.

3. (Currently amended) The solid electrolytic capacitor according to claim 1, wherein [[a]] the thickness of the first insulating layer is greater than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a solid electrolytic capacitor comprising a first insulating layer is disposed on an exposed surface of the first main surface of the separation section and is spaced apart from the cathode lead-out layer, the exposed surface being exposed from the solid electrolyte layer, the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element, an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element, the end of the solid electrolyte layer being at a side close to the separation section of the second capacitor element, and a thickness of the first insulating layer is less than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element and the solid electrolyte layer and the cathode lead-out layer of the second capacitor element (claims 1-3 & 5-8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848